Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendments filed on April 28, 2022.
Claim 1 has been amended.
Claims 9-11 have been added.
Claims 1-11 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 a first reception unit for receiving an input of required skill information that includes a set of skill items required by a job offerer for each job offer case; a first storage unit for storing the required skill information; a second reception unit for receiving an input of subject information that is information on subjects taken by a job seeker; a second storage unit for storing the subject information; a third reception unit for receiving syllabuses defined by educational institutions for respective subjects; a third storage unit for storing information of a syllabus group that is a set of various syllabuses prepared by the educational institutions; and a score calculation unit for calculating a matching score between an ability required by the job offerer and an ability possessed by the job seeker based on the required skill information, the subject information, and the information on the syllabus group; and a score calculation process for calculating the matching score based on a set of syllabus elements included in the taken syllabus as terms related to skills and the required skill information in claim 1.
a fourth storage unit for storing which skill group each of a plurality of predefined clusters is allocated to; and a fifth storage unit for storing a syllabus-cluster connection rule that defines which of the plurality of clusters each of the syllabuses is associated with, a syllabus allocation process for allocating each taken syllabus to an appropriate cluster according to the syllabus-cluster connection rule; a skill item allocation process for allocating each skill item included in the required skill information to a cluster that covers a skill group to which the skill item should belong; and a calculation execution process for calculating the matching score based on a comparison between a distribution of the taken syllabuses allocated to the plurality of clusters and a distribution of the skill items in claim 2.
a sixth storage unit for storing a skill item-syllabus connection rule that defines which of the syllabuses each of the skill items is associated with; a skill item-syllabus connection process for associating each of the skill items included in the required skill information with a corresponding syllabus according to the skill item-syllabus connection rule; a determination process for determining a cluster to be associated with the corresponding syllabus according to the syllabus-cluster connection rule; and a process for allocating each of the skill items to a cluster determined by the determination process in claim 3.
 -3-Application Number: 16/978,427 Attorney Docket: TTAP 10262 Reply to Office Action mailed on February 2, 2022 a score allocation setting process for allocating a score allocation to each cluster based on the distribution of the skill items in such a manner the total of the score allocations allocated to all clusters becomes a full score; an acquisition score calculation process for calculating, for each cluster, an acquisition score based on a grade and the number of credits of the subject taken that is associated with the taken syllabus allocated to the cluster; a reference score calculation process for calculating, for each cluster, the acquisition score as a reference score in the case in which the grade is a reference grade and the number of credits is a reference number of credits; a cluster score calculation process for calculating, for each cluster, a cluster score in claim 4.
a seventh storage unit for storing a dictionary node tree in which a set of the skill items are arranged in a tree structure according to relevance to skills; and an eighth storage unit for storing a weight applied to each of the direct skill item and the indirect skill item, in claim 6.
a first receiver configured to receive an input of required skill information that includes a set of skill items required by a job offerer for each job offer case; first memory circuitry configured to store the required skill information; a second receiver configured to receive an input of subject information that is information on subjects taken by a job seeker; second memory circuitry configured to store the subject information; a third receiver configured to receive syllabuses defined by educational institutions for respective subjects; third memory circuitry configured to store information of a syllabus group that is a set of various syllabuses prepared by the educational institutions in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, an apparatus).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) 1 and 11 recite(s) inputting required skill information that includes a set of skill items required by a job offerer for each job offer case; receiving an input of subject information that is information on subjects taken by a job seeker; receiving syllabuses defined by educational institutions for respective subjects; calculating a matching score between an ability required by the job offerer and an ability possessed by the job seeker based on the required skill information, the subject information, and the information on the syllabus group, extracting a syllabus associated with each subject taken, which is included in the subject information, as a taken syllabus; and a score calculation process for calculating the matching score based on a set of syllabus elements included in the taken syllabus as terms related to skills and the required skill information.
This is an example of certain methods of organizing human activity, specifically managing personal behavior or relationships or interactions between people.  The claim basically recites the functions that a career counsellor performs when helping a job seeker determine which jobs are suitable for them based on their academic background.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of providing career guidance.  The steps of a first storage unit for storing the required skill information; a second storage unit for storing the subject information; a third storage unit for storing information of a syllabus group that is a set of various syllabuses; and a score calculation unit that performs an extraction process do not integrate the invention into a practical application because the storage and calculation units are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  See the specification at [0027]: Fig. 2 shows a hardware configuration of the management server 10. The management server 10 is configured with a general computer system and includes a central processor (CPU) 18. Memories such as a ROM 22, a RAM 24, and a storage 26 are connected to the CPU 18 via a communication bus 20. A communication interface 28, and an operation unit 30 and a display unit 32 serving as user interfaces are further connected to the communication bus 20.  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  
Dependent claims 2-10 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite further steps that define the career counselling process.  Claims 4 and 5 further recite an additional abstract idea of a mathematical process. Similar to the independent claims, the dependent claims generally “apply” the concept of career counselling. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claim 1.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Applicant Arguments:
Applicant argues that the claims reflect the “certain technological improvement to the technological field, however, this does not render the claims eligible as they do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field.  The alleged improvement is to the abstract idea itself, i.e., the functions that a career counsellor performs when helping a job seeker determine which jobs are suitable for them based on their academic background, including determining how well a candidate’s education prepared them for a given job.
Applicant further argues that  the limitations improve the functioning of a computer because using required skill information and subject information, it is not possible to calculate an exact matching score unless syllabus information is stored.  
The Examiner is not persuaded as this is merely the Applicant’s assertion.  The Examiner understands that the computer itself is not improved, nor is the functioning.  The computer is merely performing the functions required by the software (such as correlating course subject information derived from a course syllabus to skill information and than performing a matching operation between the skills required by the job and the skills associated with the seeker.)  
In response to Applicant’s remarks regarding the claim performing non generic functions, the Examiner maintains that  basing a matching score on a set of syllabus items is part of the abstract idea and is not examined as part of the well-understood, routine and convention activities, although, the process of performing matching is a computer function itself that requires software elements to define the rules by which the matching is conducted. The execution of software rules is a well-understood, routine and conventional computer function. Calculating scores is a generic function of a computer processor when executing software.  The “how” (i.e., the factors (e.g., required skills, subject and syllabus information) a matching score is calculated is part of the abstract idea and does not render the claims either significantly more or integrate the abstract idea into a practical application.  The claims merely result in a score calculation process.  There is no outputting or use of the score.  No decisions are made as a result of the score.  Therefore there is NO application at all of the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Menon et al. (US Pub. No. 2015/0127567) in view of Madhavan et al. (US Pub. No. 2015/0120593).
Claims 1 and 11: Menon discloses
a first receiver configured to receive an input of required skill information that includes a set of skill items required by a job offerer for each job offer case; ([0008] A data mining system extracts job opening information, derives, for a given job, relevant competencies, and derives, for a given candidate, relevant competencies, or the candidate. In some embodiments, the data mining performs authentication of relevant competencies and levels before performing matching. [0027] Techniques described and suggested herein include automatically extracting information from documents by understanding the structure of a sentence. By understanding the structure of a sentence, the system is able to extract the skill terms as well as how these skill terms are being used in a job. Example embodiments may distinguish primary skills from subordinate skills as well as understand the level of proficiency required for any given skill. Such information will help identify new skills as they become popular as well as compare the competencies in documents at a level that has never been possible before. [0010] In a specific embodiment, job description data from an employer recruitment database is extracted and processed into competency data, wherein competency data identifies nodes of a competency taxonomy and levels of competency needed for each node considered. In such an embodiment, skill sets from candidates are extracted from resume data and/or other inputs from candidates.)
first memory circuitry configured to store the required skill information; ([0046] FIG. 4 is an illustrative example of an environment 400 showing two databases created by extracting and aligning competencies according to example embodiments. FIG. 4 depicts two of the databases, system inputs (such as resumes 401 and job descriptions 403), processing steps (such as competency extraction 404 using automated processing such as machine learning and/or human manipulation of data), and normalized outputs stored in the databases.)
a second receiver configured to receive an input of subject information that is information on subjects taken by a job seeker;  ([0011] The candidate competencies (and their level of competency) can be obtained by inference--from the statement, "Candidate attended medical school at school X" competency at first aid can be inferred. Candidate competencies (and their level of competency) can also be obtained by employer-initiated and/or employer-independent testing or other methods and processes.)
second memory circuitry configured to store the subject information;  ([0055] …Candidates skill profiles 412 may be maintained in a skill profile database 413 for use by one or more employers, recruiters, and the like in order to maintain information about all candidates for current and future use.)
Menon discloses scoring ([0057] For example, suppose a candidate reports that they have a competency in building financial models, and the candidate is a new graduate with little work experience. The weighting module might be programmed to assign a weight of 2 (in a graduated scale of 0 to 10) for that competency for that candidate, whereas the weighting module might be programmed to assign to another candidate who has work experience on financial modeling a weight of 6. Both candidates may use assessments as a way of advancing their overall score) but does not disclose: a third receiver configured to receive syllabuses defined by educational institutions for respective subjects; third memory circuitry configured to store information of a syllabus group that is a set of various syllabuses prepared by the educational institutions; and processor circuitry configured to calculate a matching score between an ability required by the job offerer and an ability possessed by the job seeker based on the required skill information, the subject information, and the information on the syllabus group, wherein the processor circuitry is configured to perform: extracting a syllabus associated with each subject taken, which is included in the subject information, as a taken syllabus from the third memory circuitry; and calculating the matching score based on a set of syllabus elements included in the taken syllabus as terms related to skills and the required skill information.
Madhavan, however, discloses a third receiver configured to receive syllabuses defined by educational institutions for respective subjects; third memory circuitry configured to store information of a syllabus group that is a set of various syllabuses prepared by the educational institutions and extracting a syllabus associated with each subject taken, which is included in the subject information, as a taken syllabus from the third memory circuitry. ([0088] The job correlation process generally includes identifying the courses and learning activities that registered users have performed during the education cycles and matching them against the captured requirements of available jobs. In this environment, the registered users are defined as students that have either completed or are currently registered to one or more courses through the education platform. By accessing the profile of the registered user, the platform can retrieve detailed information about the courses taken and the activities completed by that particular user. By having previously deconstructed these courses into individual learning units, a registered user who is seeking a job can be characterized by the summation of all the learning units completed by the user. Similarly, by processing each job posting and characterizing it as a set of specific learning units, the online education platform is able to make a direct correlation between these distinct sets of learning units. [0089] When a correlation between a student's learning units and a job posting's learning units is successful, the recommendation system may rank and sort the listed jobs to the registered user, and/or rank and sort prospective job applicants for an employer or recruiter, by any relevant criteria to the job search or employee search. [0097] After normalization, the platform may concurrently or sequentially perform steps 1004-1009. In step 1004, the job's properties are processed, including, for example, the description of the job, the requirements for the job, the skills and experience needed, the compensation level, the employer identification, the date of the posting, and any other properties that may be included in the job posting. In step 1005, learning units are extracted from the education-specific properties of the job. For example, if a job requires applicants to have a particular degree, the degree is translated into a set of courses that make up the degree, and accordingly, the learning units that make up those courses. If a job requires applicants to have had coursework in a particular subject, this can be translated into learning units as well. In addition, the required skills and experience are processed to determine the set of keywords that further characterize that job. For instance, the required skills specific for that job include certain knowledge and background information which are distinct from the required academic degrees and courses. For example, a job posting for software engineering typically include software specific keywords, such as "HTML," "Java," or other references which are indexed and compared within the online education platform with corresponding courses and associated learning units. As the online education platform is the repository of an always expanding content library, the keywords that are referencing specific skills are correlated within the library to provide increasingly accurate matching to appropriate learning units for those specific skills. [0104] In step 1205, learning units are extracted from the resume properties. The academic learning units are directed processed from the resume's properties by first identifying the one or more academic degrees obtained by the professional. Following identification, the platform matches the degrees to the set of required courses and corresponding learning units from the online education platform database. For instance, a Bachelors of Science from a specific university is defined as the aggregation of multiple courses that the online education platform already processed and deconstructed into learning units. The professional learning units are directly processed from the non-academic properties that are specific to a resume, including its summary, self-described list of competencies, description of jobs and activities performed, personal interests and other data that collectively characterize the professional nature of a resume. For instance, professional properties typically include job title, employer name, starting and end date (if applicable) as well as a description of the responsibilities performed over time. The keywords that describe these responsibilities, once sorted and combined by the platform, collectively define the set of professional learning units that are applied to the profile of the owner of the resume and that are updated each time that user takes another job.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included syllabi and extracted subject information, as disclosed by Madhavan in the system disclosed by Menon, for the motivation of providing a method of making a comparison between the student's completed learning units and a job posting's required learning units, a personalized learning unit gap can be identified for a student. The online education platform can then recommend how the student can fill the gap by undertaking the study of learning units on the education platform. (Madhavan; Abstract).
Madhavan discloses ranking ([0089] When a correlation between a student's learning units and a job posting's learning units is successful, the recommendation system may rank and sort the listed jobs to the registered user, and/or rank and sort prospective job applicants for an employer or recruiter, by any relevant criteria to the job search or employee search.) which inherently discloses a score.
Response to Arguments
An updated search revealed additional references that disclose Applicant’s claimed invention.

Conclusion
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629